           Case 3:21-cv-00100-MMD-WGC Document 21 Filed 03/23/21 Page 1 of 2



 1   NOTC
     SIGAL CHATTAH, ESQ.
 2   NV Bar No.: 8264
     CHATTAH LAW GROUP
 3   5875 S. Rainbow Blvd. #204
     Las Vegas, Nevada 89101
 4   (702) 360-6200
     (702) 643-6292
 5   Chattahlaw@gmail.com
     Attorney for Plaintiffs
 6
                              UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8
                                                               )
     SHAWN MEEHAN, an individual, JANINE HANSEN, and )
 9
     individual, LYNN CHAPMAN, an individual, MELISSA          )
     CLEMENT, an individual,                                   )
10
                                                               )
                     Plaintiffs,                               )       Case No: 2:21-cv-260-
11
                                                               )       MMD-WGC
              vs.                                              )
12
                                                               )
13   STEPHEN F. SISOLAK, in his official capacity as Governor )
                                                               )       NOTICE OF VOLUNTARY
     of the State of Nevada, AARON DARNELL FORD, in his
                                                               )       DISMISSAL
14   official capacity as the Attorney General of the State of )
     Nevada, BRENDA ERDOES, in her official capacity as        )
15   Head of Legislative Counsel Bureau, NICOLE                )
     CANNIZZARO, in her official capacity as Chair of the      )
16   Legislative Commission, DOES 1 through 100.               )
                                                               )
17
              Defendants.                                      )
                                                               )
18
                                                               )
                                                               )
19

20
                               NOTICE OF VOLUNTARY DISMISSAL
21
            COME NOW, Plaintiffs’ SHAWN MEEHAN Et Al, and in accordance with Fed. R. Civ.
22
     Pro. 41(a)(1)(A)(i), voluntarily dismiss, without prejudice, the action sub judice against
23
     Executive Defendants STEPHEN F. SISOLAK and AARON DARNELL FORD only.
24
     ///
25




                                                     -1-
           Case 3:21-cv-00100-MMD-WGC Document 21 Filed 03/23/21 Page 2 of 2



 1           This matter shall proceed by Plaintiffs against Defendants BRENDA ERDOES and
 2   NICOLE CANNIZZARO in ordinary course.
 3

 4
      Dated this 23rd day of March, 2021.

 5
                                                      Respectfully submitted:

 6
                                                      CHATTAH LAW GROUP
 7

 8
                                                                /S/ Sigal Chattah
                                                                SIGAL CHATTAH, ESQ.
 9                                                              Nevada Bar No.: 8264
                                                                CHATTAH LAW GROUP
10                                                              5875 S. Rainbow Bl., Ste. 204
                                                                Las Vegas, Nevada 89118
11
                                                                Tel: (702) 360-6200
                                                                Attorney for Plaintiffs
12

13
                                     CERTIFICATE OF SERVICE
14
             I hereby certify that on the 23rd day March, 2021, I served a copy of the foregoing
15
     NOTICE OF VOLUNTARY DISMISSAL to all registered parties via E-service on the CM/ECF
16
     registry.
17

18
                                       ____/s/ SIGAL CHATTAH___
19                                      CHATTAH LAW GROUP

20

21

22

23

24

25




                                                    -2-
